DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 19 of copending Application No. 17/098,174 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “graphical presentation module”, “selection module”, and “calculation module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
4.	Claim limitations “a graphical presentation module configured and arranged for providing”, “a selection module configured and arranged for determining”, and “a calculation module configured and arranged for determining” of claims 1-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap et al. (US PGPUB 2018/0056078).
Regarding claims 1 and 11¸ Kashyap discloses a method and planning and/or control system for a system for providing neuromodulation, comprising: a graphical presentation module configured and arranged for providing graphical information about an electrode array comprising multiple electrodes and/or an implantation side for the electrode array comprising at least one target area (e.g. paragraphs 62 and 68), a selection module configured and arranged for determining a stimulation zone and/or a stimulation direction on the electrode array comprising at least one electrode and/or for individually selecting at least one electrode and/or for selecting at least one target area (e.g. paragraphs 120 and 125).  Kashyap further discloses a calculation module configured and arranged for determining a contribution of currents provided by electrodes of the stimulation zone and/or stimulation direction on the electrode array and/or the at least one electrode selected and/or to the at least one target area selected in another embodiment (e.g. paragraphs 120 and 125).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Kashyap with the calculation module as taught by Kashyap in a separate embodiment, since such a modification would provide the predictable results of allowing the customization of neuromodulation fields to effectively treat the patient.
Regarding claims 2 and 12, Kashyap discloses the graphical presentation module is configured and arranged for providing graphical information about the electrode array comprising actual physical electrodes and/or virtual electrodes (e.g. paragraph 125).
Regarding claims 3 and 13, Kashyap discloses the calculation module is configured and arranged for determining an equal contribution of currents provided by the electrodes of the stimulation zone (Z) and/or stimulation direction and/or the one or more electrodes individually selected and/or to the at least one target area selected (e.g. paragraphs 120, 125, and 149).
Regarding claims 4 and 14, Kashyap discloses the calculation module is configured and arranged for determining a weighted contribution of currents provided by the electrodes of the stimulation zone and/or stimulation direction and/or the one or more electrodes individually selected and/or to the at least one target area selected (e.g. paragraphs 136 – 138).
Regarding claims 5 and 15, Kashyap discloses the calculation module is configured and arranged for determining the weighted contribution of currents provided by the electrodes of the stimulation zone and/or stimulation direction by calculating a Euclidean distance from an electrode to the stimulation zone and/or stimulation direction and/or to at least one point of the stimulation zone and/or stimulation direction (e.g. paragraphs 136 – 138).
Regarding claims 6 and 16, Kashyap discloses the calculation module is configured and arranged for determining the weighted contribution of currents provided by the electrodes of the stimulation zone and/or the stimulation direction and/or at least one electrode individually selected based on a generated field of neighbor electrodes (e.g. paragraphs 136 – 138).
Regarding claims 7 and 17, Kashyap discloses the calculation module is configured and arranged for determining the weighted contribution of currents provided by the electrodes of the stimulation zone and/or the stimulation direction and/or the at least one electrode individually selected and/or to the at least one target area selected by a numerical method (e.g. paragraphs 136 – 138).
Regarding claim 8, the system further comprises at least one of a display, a controller, a programmer, a communication module, a telemetry module, a stimulation device, an electrode, a sensor and/or a sensor network (e.g. paragraph 119).
Regarding claims 9 and 18, Kashyap discloses the system further comprises at least one computer-assisted module configured and arranged for at least partially automatically determining a stimulation zone and/or a stimulation direction on the electrode array comprising at least one electrode and/or for at least partially automatically selecting at least one electrode (e.g. paragraphs 105 and 144).
Regarding claims 10 and 19, Kashyap discloses the calculation module is be configured and arranged to feature an algorithm to determine the weighted contribution of currents to a benefit of power efficiency (e.g. paragraph 166).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792